ORIGINAL                                          11/17/2020


            IN THE SUPREME COURT OF THE STA lb OF MONTANA                              Case Number: OP 20-0529


                                        OP 20-0529
                                                                              PD
GARY LEE ADAMS,                                                         Nev 1 7 2020
                                                                      Bowen Greenw000
                                                                    Clerk of Supreme Court
              Petitioner,                                              State of Montana   '



       v.                                                          ORDER

 CAPTAIN JAMES ANDERSON,

              Respondent.



       Gary Lee Adams has filed a Petition for a Writ of Habeas Corpus, indicating that
his bail is excessive and that he is being incarcerated illegally. Adams requests his release
and dismissal of the charges. Adams is currently held in the Gallatin County Detention
Center.
       Upon review of the attachments Adams includes with his Petition, he has pending
criminal charges in the Eighteenth Judicial District Court, Gallatin County. He also
includes copies of dismissed charges or cases arising in the States of Washington and
Idaho, respectively. On June 18, 2020, the State of Montana charged Adams with felony
burglary (partner or family member assault), or althrnatively felony burglary, misdemeanor
partner or family member assault, misdemeanor criminal mischief, and misdemeanor
obstructing a peace officer. The District Court granted leave for the information to file on
that day.
       Adams raises the issue of bail which is appropriate for habeas corpus relief. This
Court may consider the issue of want of bail pursuant to Montana statutes. See §§ 46-22-
101(1) and -103, MCA. Adams, however, also argues about why he has been wrongly
charged, the sufficiency of the charging documents, and an alleged illegal search and
seizure of his vehicle. It is not our jurisdiction to consider the other arguments Adams
advances.
       We secured a copy ofthe District Court's docket along with copies ofseveral minute
entries. Adams has counsel to represent him, and he has had at least two hearings on a bail
reduction. Adams had his initial appearance on June 24, 2020, when bail was set at
$35,000. On July 14, 2020, Adams and his counsel appeared for a bail reduction hearing,
and the court denied his request, noting that his bail may be lowered upon proof of
residency and supervision in Idaho. At a September 29, 2020 hearing, Adams's counsel
stated that Adams could have supervised testing in Pocatello, Idaho, and requested that he
be released on his own recognizance. The minute entry mentioned that Adams had a
Federal indictment. A follow-up status hearing was held on October 13,2020. The minute
entry reflects that Adams has a Federal hold and that his bond is set at $35,000. The court
noted that when the Federal hold was lifted, then it rnay consider a bond reduction.
       Adams is not entitled to release. He is represented by counsel who has sought his
release either through a bail reduction or on his own recognizance. His present counsel
endeavors to work on his behalf, seeking such relief. We note that Adams has also filed a
pro se petition with this Court. Only counsel should file motions and papers with the
Courts on Adams's behalf. M. R. App. P. 10(1)(c). Courts may properly refuse to accept
pro se pleadings from defendants who are adequately represented by counsel. State v.
Samples, 2005 MT 210,¶ 15, 328 Mont. 242, 119 P.3d 1191.
       Adams has not demonstrated illegal incarceration. The other relief that Adams has
requested is outside the scope of habeas corpus. Section 46-22-101(1), MCA. Therefore,
      IT IS ORDERED that Adams's Petition for a Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to Bradley D. Bowen, Deputy
County Attorney; to Anne DeWolf, Attorney for Defendant; to counsel of record; to
Captain James Anderson, and to Gary Lee Adams personally.
                  ,
      DATED this i     - day of November, 2020.



                                                              Chief Justice
                                            2
Justices